Exhibit 10.5.2
 
 
 






THIRD ASSIGNMENT, ASSUMPTION AND AMENDMENT OF LEASE
 
 
THIS THIRD ASSIGNMENT, ASSUMPTION AND AMENDMENT OF LEASE (the "Assignment") is
made and entered into this 27th day of July 2015, by The Robford Company, LLC, a
Colorado limited liability company (the "Landlord" ), SHQ Glendale, LLC, a
Colorado limited liability company (the "Assignor"), Carve BBQ Glendale, LLC, a
Colorado limited liability company (the "Assignee"), and Southern Concepts
Restaurant Group, Inc. and Jay W. Roth (collectively, the "Guarantors").
 
WHEREAS, Landlord and Assignor are parties to that certain lease agreement
governing the rental of the premises located at 1000 South Colorado Blvd,
Glendale, CO, as the same has been amended and assigned (the "Lease").;
 
WHEREAS, Assignor desires to assign and Assignee desires to assume all the
rights, duties and liabilities of Assignor under the Lease; and
 
WHEREAS, Landlord is willing to consent to such assignment, ail as is provided
below, provided the parties enter into this Agreement.
 
NOW THEREFORE, for value received, and in consideration of the mutual agreements
and obligations set forth herein, and for such other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1.     Defined Terms. Capitalized words used herein shall have the same meanings
as set forth in the Lease, except as otherwise defined herein.
 
2.    Effective Date/Consideration. The Agreement contemplated herein shall be
effective on August 1, 2015 (the "Effective Date ") and shall continue for the
balance of the Lease term, as the same may be extended.
 
3.    Lease Expiration Date. The parties hereto acknowledge and agree that the
term of the Lease is currently set to expire on July 31, 2020 (the "Expiration
Date ").
 
4.    Assignment. Assignor hereby grants, sells, conveys, transfers, assigns,
and delivers ail of its rights, title, and interest in and to the Lease to
Assignee as of the Effective Date.
  
5.   Assumption. Assignee hereby assumes ail of the rights, duties and
liabilities of Assignor under the Lease as of the Effective Date and hereby
agrees to comply with ail of the terms and conditions of the Lease from and
after the Effective Date, including, without limitation, the payment of rent and
ail other sums due pursuant to the Lease that are incurred or accrue on and
after the Effective Date. Assignee shall not, by this Agreement, assume any
duties or obligations of Assignor arising under the Lease prior to the Effective
Date.
 
6.   Liability. By entering into this Agreement, Landlord does not waive any
claims it may have against Assignor for any obligations owing pursuant to the
terms of the Lease and




 
Page 1 of 4

--------------------------------------------------------------------------------







accruing prior to the Cut1'ent Expiration Date; instead, all such claims are
hereby expressly reserved. Accordingly, Assignor shall be responsible for any
and all obligations, defaults, or deficiencies accruing under the Lease prior to
the Effective Date and Assignee and Assignor shall be jointly and severally
liable for any and all obligations, defaults, or deficiencies accruing under the
Lease on or after the Effective Date and continuing through the current
Expiration Date.


7.    No Waiver. The consent of Landlord outlined in this Agreement shall not be
construed as a waiver or modification of the provisions in the Lease which
restricts the assignment and/or subletting of the Premises without Landlord's
prior written consent. Any future assignment or sublease must be in accordance
with the terms and conditions of the Lease.
 
8.    Notice. Any notice required or permitted to be given under the terms of
this Agreement or the terms of the Lease shall be in writing and shall be deemed
given when transmitted in accordance with the Lease to the following addresses:
 
 
If to Landlord:
see Lease
 
 
 
 
If to Assignor:
2 N. Cascade Ave. Ste 1400
Colorado Springs, CO 80903
 
 
 
 
If to Assignee:
2 N. Cascade Ave. Ste 1400
Colorado Springs, CO 80903

 
 
Notwithstanding the foregoing, notices to the Assignee may also be delivered or
posted at the Premises. Landlord shall have no obligation to send notices of
default to the Assignor.


9.      Ratification. Except as expressly modified herein, all other terms and
provisions of the Lease are hereby ratified and confirmed as if set forth in
full herein and shall be binding upon the parties hereto, their respective
heirs, representatives, successors and assigns. Should any provisions of this
Agreement conflict with any provision of the Lease, the provisions set forth
herein shall control.
 
10.    Security Deposit. Any security deposit delivered to Landlord pursuant to
the Lease shall continue to be held by Landlord to secure Assignee's performance
under the Lease. Landlord shall have no obligation to return any portion of such
security deposit to Assignor at the end of the Lease term. Any portion of a
security deposit or accounting thereof which is required of Landlord under the
terms of the Lease shall be sent only to Assignee.
 
11.   Additional Consideration. Simultaneously with the execution hereof, and
notwithstanding Section 16.1 of the Lease, Assignor shall pay Landlord upon the
Effective Date hereof: (i) all of the reasonable expenses incurred by Landlord
in connection with the assignment of the Lease, including, without limitation,
actual attorney's fees in the amount of $650.00; and (ii) the Processing Fee, in
the amount of $2,500.00.






 
Page 2 of 4

--------------------------------------------------------------------------------







(ii) the Processing Fee, in the amount of $2,500.00.

 
12.    Acknowledgment. Assignor and Assignee each acknowledge that:


(a)
They have had an opportunity to consult with their own independent legal counsel
concerning the legal significance of this Agreement;

(b)
They are not relying on any legal advice or information provided by Landlord or
its counsel;

(c)
They have received and read the Lease and they each fully understand the
provisions and responsibilities outlined therein.



13.    Release. Assignor, for itself, its employees, agents, assigns, successors
in interest and ail other representatives hereby release and fully discharge
Landlord, its employees, officers, agents, attorneys, predecessors, successors
and assigns from any and all claims, causes of actions, counterclaims, defenses
and rights to offset which exist as of the date of this Agreement, whether the
same are known or unknown. This is intended to be a general and comprehensive
release of all existing claims.
 
14.    Representation by Signing Parties. The person signing on behalf of
Assignor and Assignee each personally represents and warrants to Landlord that
he/she has full authority to sign such document on behalf of the respective
entity, and agrees to personally indemnify and hold Landlord harmless if he/she
signs this document without requisite authority. Such indemnification shall
include, without limitation, any and all damages, losses, fees (including
attorneys' fees), costs and other expenses of Landlord.
 
15.    Counterparts/Signatures.   This Agreement may be executed in
counterparts. Fax and/or pdf signatures on this Agreement shall be treated as
originals.
 
16.    Captions. The captions used herein are for convenience only and do not
limit or amplify the provisions hereof.
 
17.    Guarantors. Guarantors hereby ratify and confirm their guaranty of the
Lease in accordance with the terms of Exhibit Y of the Second Assignment,
Assumption and Amendment of Lease dated on or about April 24, 2015 and further
acknowledge and agree that said guaranty shall apply to the Lease, as amended
and assigned hereby.
 
 
SIGNATURES ON FOLLOWING PAGE






















 
Page 3 of 4

--------------------------------------------------------------------------------







The parties have executed this Assignment effective as of the day first written
above.





  LANDLORD:          
THE ROBFORD COMPANY, LLC,
a Colorado limited liability company
         
 
By:
/s/ James Adelstein      James Adelstein      Manager          

 





  ASSIGNOR:          
SHQ GLENDALE, LLC
a Colorado limited liability company
         
 
By:
/s/ Shawn Owen     Name: Shawn Owen     Title: Manager          

 





  ASSIGNEE:          
CRAVE BBQ GELNDALE, LLC
a Colorado limited liability company
         
 
By:
/s/ Shawn Owen     Name: Shawn Owen     Title: Manager          

 
 

   
GUARANTORS:
 
     
SOUTHERN CONCEPTS RESTAURANT GROUP, INC.
a Colorado Corporation 
           
 
 
By:
/s/ Mitchell Roth                        Name: Mitchell Roth       Title:
President            

 
 

 
 
 
Jay W. Roth, individually
           
 
 
By:
/s/ Jay W. Roth                        

 
 


 
Page 4 of 4